Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered May 16, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Although the prosecutor made several improper remarks in his summation, the trial court sustained the defense counsel’s objections and/or gave prompt curative instructions, which were sufficient to dispel the prejudicial effect of the errors (see, People v Berry, 182 AD2d 824, 825).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.